Title: Notes of Consultationswith Heads of Departments, 27 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                27 July 1807
                     
                        
                        July 27. Defensive measures.
                  The places needing defence divided into 3. classes.
                  1. where batteries only need be provided to be guarded in common by a few men only, & to be manned, when necessary, by Militia.
                  2. places which, from their importance, require some stronger defence, but which from the forts already built, the difficulty of access, and the strength of their adjacent population need only repairs, some inconsiderable additions to their works & garrisons.
                  3. places which from their importance, & ease of access by land or water, may be objects of attack, & which from the weakness of their population, difficulties of defence &c will need particular attention and provision.
                  in distributing the Seaports into these classes, their importance so far as depends on their tonnage, collection of import, exports domestic, & foreign may be estimated from a table prepared by the Secy. of the Treasy. which see.
                  1st. Class may be taken from that table readily: perhaps some places not in that may require some defence.
                  
                     
                        
                           2d.
                           Class.
                           }
                           on each of these we conferred, successively, and came so far to a general understanding of the nature & extent of the works, & number of gun boats necessary for their defence, as might enable the Secretary at War to make out a detailed statement for each, for future consideration, estimating the expence of works, number of men, & number of gunboats necessary for each.
                        
                        
                           
                           Portsmouth N.H.
                        
                        
                           
                           Newbury port
                        
                        
                           
                           Salem.
                        
                        
                           
                           Boston.
                        
                        
                           
                           Providence
                        
                        
                           
                           New London
                        
                        
                           
                           Saybrook
                        
                        
                           
                           New Haven
                        
                        
                           
                           Philadelphia.
                        
                        
                           
                           Wilmington Del.
                        
                        
                           
                           Baltimore
                        
                        
                           
                           James river
                        
                        
                           
                           Ocracock
                        
                        
                           
                           Wilmington N.C.
                        
                        
                           
                           Charleston
                        
                     
                  
                  
                     
                        
                           3d. Class.
                           }
                           on these also successively, conferences took place so as to enable the Secretary at war to make a similar statement as to them.
                        
                        
                           Portland.
                        
                        
                           Newport
                        
                        
                           New York.
                        
                        
                           Alexandria
                        
                        
                           
                               and Washington.
                        
                        
                           Norfolk.
                        
                        
                           Savanna
                        
                        
                           New Orleans.
                        
                     
                  
                        
                    